Citation Nr: 0022362	
Decision Date: 08/24/00    Archive Date: 08/25/00

DOCKET NO.  96-11 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for dysthymic disorder.

3.  Entitlement to service connection for hair loss, a skin 
condition, fatigue, memory loss, and a respiratory condition 
with chest pain, claimed as due to undiagnosed illness due to 
service in Southwest Asia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL


The veteran

ATTORNEY FOR THE BOARD

J. M. Daley, Counsel


INTRODUCTION

The veteran had active service from January 1987 to July 
1991, to include service in Southwest Asia from February to 
May 1991.  

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from an October 1995 rating decision of the 
Phoenix, Arizona, Department of Veterans Affairs (VA) 
Regional Office (RO); the claims file has since been 
transferred to the San Diego, California, RO.

In a decision dated in March 1997, the RO denied service 
connection for an undiagnosed illness manifested by joint 
pain, low back pain and/or weight loss, and properly notified 
the veteran of such determination.  To the Board's knowledge, 
the veteran has not filed a notice of disagreement as to the 
denial of service connection for disability manifested by 
weight loss.  Accordingly, it is not within the Board's 
jurisdiction at this time and will be discussed no further 
herein.  See 38 U.S.C.A. §§ 7104, 7105 (West 1991 & Supp. 
2000).  

In a rating decision dated in July 1999, the RO denied 
service connection for allergic sinusitis, rhinitis, 
tonsillitis and bronchitis; plantar fasciitis; right wrist 
tendonitis; and low back strain, and properly notified the 
veteran of that decision.  The veteran did not appeal the 
RO's denial of service connection for allergic sinusitis, 
rhinitis, tonsillitis and bronchitis; or plantar fasciitis.  
See 38 C.F.R. §§ 20.200, 20.202, 20.302 (1999).

The RO included the matter of entitlement to service 
connection for an undiagnosed illness manifested by joint and 
low back pain in the supplemental statement of the case 
issued in July 1999.  At that time the RO notified the 
veteran that if issues appearing in the supplemental 
statement of the case were not previously included in the 
veteran's substantive appeal, he had 60 days in which to 
perfect an appeal to the additional matter(s).  The veteran 
did not respond and the matter was not certified to the 
Board.  Accordingly, the matter of entitlement to service 
connection for an undiagnosed illness manifested by joint and 
low back pain is not before the Board.  See 38 C.F.R. 
§ 20.302(c); cf. VAOPGCPEC 9-99 (1999) (concerning the need 
for due process where an issue has been certified to the 
Board, but there has been no substantive appeal).


FINDINGS OF FACT

1.  The record contains a diagnosis of PTSD that has been 
related by a social worker to in-service stressors as 
reported by the veteran.

2.  The most competent and probative medical evidence of 
record fails to diagnose the veteran with service-related 
PTSD.

3.  There is no competent evidence of record relating 
dysthymic disorder to the veteran's period of service.

4.  The veteran had military service in the Southwest Asia 
Theater of operations during the Persian Gulf War.

5.  There is no competent evidence of "objective indications 
of chronic disability" resulting from chest pain.

6.  The veteran's hair loss has been attributed to a known 
clinical diagnosis and no competent medical evidence of 
record establishes a causal nexus between such and his active 
military service.

7.  The veteran's skin complaints have been attributed to 
known clinical diagnoses and no competent medical evidence of 
record establishes a causal nexus between such and his active 
military service.

8.  The veteran's respiratory complaints have been attributed 
to known clinical diagnoses and no competent medical evidence 
of record establishes a causal nexus between such and his 
active military service.

9.  The veteran's fatigue and memory loss have been 
attributed to a known clinical diagnosis and no competent 
medical evidence of record establishes a causal nexus between 
such and his active military service.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for PTSD is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

2.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 1991); 38 C.F.R. 
§§ 3.303 (1999); 38 C.F.R. § 3.304(f), as amended effective 
March 7, 1997, 64 Fed. Reg. 32807-08 (1999); 38 C.F.R. 
§ 4.125 (1999).

3.  The veteran's claim of entitlement to service connection 
for dysthymic disorder is not well grounded.  38 U.S.C.A. 
§ 5107(a).

4.  The claims of entitlement to service connection for hair 
loss, a skin condition, fatigue, memory loss, a respiratory 
condition and chest pain claimed as due to undiagnosed 
illness due to service in Southwest Asia are not well 
grounded.  38 U.S.C.A. § 5107(a).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service records reflect duties as a patient administrative 
specialist in service hospitals or medical departments 
located in Germany and the United States, and also in 
Southwest Asia from February 11, 1991, to May 5, 1991.  

The veteran's November 1986 reports of medical history and 
examination for service are negative for notation of defects 
or abnormalities pertinent to the respiratory or 
neuropsychologic systems, the skin, and/or pertinent to 
fatigue, memory loss, hair loss, etc.  

Service medical records reflect multiple incidents of 
treatment for rhinitis, acute pharyngitis and an upper 
respiratory infection, to include while in Southwest Asia.  
Chest x-rays taken in February 1989 and June 1991 were 
negative.  

On the report of medical history at separation from service, 
the veteran complained of having or having had a head injury.  
A June 1988 car accident was noted, with a history of 
concussion and sutures in the head.  Also noted was a past 
history of hemoptysis while in Saudi Arabia.  The veteran 
denied having or having had chronic or frequent colds, 
sinusitis, hay fever, skin diseases, frequent or severe 
headaches, asthma, shortness of breath, pain or pressure in 
the chest, a chronic cough, palpitation or a pounding heart, 
heart trouble, trouble sleeping, depression or excessive 
worry, loss of memory or amnesia, nervous trouble of any sort 
and/or periods of unconsciousness.  On the report of medical 
examination at discharge, the veteran was noted to have 
purulent tonsils.  His psychiatric status was marked as 
normal, as was review of his head, nose, sinuses, ears, 
lungs, chest, heart, and skin.

A private record dated in May 1993 includes note of chest 
pain; the impression was to rule out muscle sprain.  Private 
records reflect treatment in April 1994 for bronchitis and an 
upper respiratory infection.  

A VA examination report dated in April 1994 includes note of 
lung congestion, a lack of energy, fatigue and frequent 
colds, onset in December 1991.  In May 1994 the veteran 
complained of sleep and memory problems.  Later in May, his 
sister called to inform VA of the veteran's respiratory 
problems and cough.

In May 1994, the RO received the veteran's claim of 
entitlement to service-connected compensation benefits based 
on hair loss, fatigue, breathing difficulties, memory loss 
and PTSD, claimed as due to service in Desert Storm.  The 
veteran identified no post-service treatment for such 
complaints.

In August 1994, the veteran appeared for a VA general medical 
examination.  He reported taking medications for depression 
and memory problems.  He also reported drinking "12 beers on 
a good day."  The examiner noted no history of alcohol 
rehabilitation.  The examiner did not review pertinent 
medical or other records.  The veteran reported being tired 
"all the time" since 1991, and staying in bed 10 hours a 
day.  He complained of breathing difficulty.

He claimed that while in Southwest Asia he was in an area of 
smoke from oil wells and also stated that there was a lot of 
sand.  Examination revealed normal pulses, without murmur or 
a fourth heart sound; a chest clear to percussion and 
auscultation and with normal breath sounds; and a normal 
nervous system.  The diagnoses were no respiratory disorder; 
no organic cause for fatigue; and no residuals of alleged 
Persian Gulf War environmental hazard.  Chest X-rays taken in 
September 1994 showed no evidence of acute cardiopulmonary 
disease and no interval change since April 1994.

In August 1994, the veteran also presented for a VA 
psychiatric examination.  The examiner did not have access to 
the claims file.  The veteran complained of being nervous and 
frightened while overseas; he indicated he could hear the 
Scud missiles exploding.  He reported he saw some people with 
amputations and a few Iraqis that were injured.  The examiner 
noted that the veteran talked in vague generalized terms.  
The examiner stated that if he had not asked any leading 
questions the veteran would not have come up with any very 
clear history that would imply emotional stressors beyond the 
normal human capacity to endure.

The examiner also noted "I do not hear this veteran related 
any history that I consider to be strong evidence to suggest 
that he was exposed to severe psychologic stressors 
sufficient to cause post-traumatic stress disorder."  The 
examiner considered the veteran's history and commented:  "I 
would clearly imply from this history that he came from an 
extraordinarily impoverished and non-nurturing childhood with 
no father and early exposure to fighting, loneliness, 
isolation, and generalized insecurity."  The impression was 
that the veteran did not have PTSD.  The examiner diagnosed 
dysthymic disorder with hypersomnia, stated to probably exist 
prior to service; alcohol dependence; and, mixed personality 
disorder with passive-aggressive schizoid and avoidant 
features, the latter stated to have existed prior to service.  

In January 1995, the veteran presented for a dermatologic 
examination.  He complained of itching and burning on the 
skin on the arms, neck and chest while in Saudi Arabia.  He 
denied noticing any rash or hives at that time and did not 
recall any specific exposure other than what his fellow 
soldiers were exposed to at that time.  He had no subjective 
complaints at the time of examination.  On objective 
examination, the veteran's skin on the trunk and extremities 
was clear.  The examiner did note dermographism.  

The claims file contains records from the VA San Diego 
Medical Center PTSD clinic, indicating that the veteran began 
working with a psychiatric social worker in March 1994 for 
complaints of sleep disorder, nightmares, flashbacks, 
intrusive thoughts, anxiety, anger outbursts, vague homicidal 
and suicidal ideation and extreme social isolation, stated to 
have begun in July 1991 and to be related to combat trauma 
experienced in the Persian Gulf.  The diagnoses shown in an 
October 1995 summary letter were PTSD and recurrent major 
depression.  Accompanying such letter are clinical entries 
dated from May 1994 to May 1995.  Those records include note 
of prior psychiatric treatment relevant to work conflicts.  
Included in history is note of the veteran's having witnessed 
the death of peers while in the Persian Gulf.  An entry dated 
in August 1994 notes that the veteran was resistant in 
talking about combat issues.  An entry dated in April 1995 
notes to rule out depression related to a general medical 
condition secondary to toxic exposure.  

In April 1997 the veteran appeared for a personal hearing 
before a hearing officer at the RO.  He reported that while 
stationed in the Persian Gulf he came upon an accident scene 
in approximately February 1991, and saw his friend Luis 
Henry, whose last name was spelled "Gray," "Garey," 
"Gary," or "Garay," dead from serious injuries to the head 
and chest.  The veteran indicated that he and Luis had been 
stationed together and that the veteran knew Luis' family.  
The veteran reported being unable to forget the event.  He 
described depression thereafter.  Transcript at 2-5, 11-14.  
The veteran also complained of nightmares, recurrent 
recollection of the event and impaired sleep.  Transcript at 
16.

The veteran also described being in extreme fear of Scud 
missiles flying nearby.  Transcript at 17.  The veteran 
continued to report hair loss since service.  Transcript at 
19.  He complained of chest pain and shortness of breath, 
especially with activity such as going up stairs or walking.  
He denied seeking treatment for such complaints.  Transcript 
at 20-21, 28-30.  The veteran complained of skin problems.  
He indicated that if he scratched or rubbed his skin he would 
develop a rash that would go away when he stopped scratching.  
He indicated treatment with aloe vera.  Transcript at 22-24.  
The veteran complained of constant fatigue since returning 
from the Persian Gulf.  Transcript at 24.  The veteran also 
complained of memory problems.  Transcript at 30.  

The veteran's mother submitted a statement in which she 
described a change in the veteran since returning from the 
Persian Gulf.  She noted depression, breathing problems, 
periods of sleeping for a long time, and also stated that the 
veteran had described terrible things that happened in the 
Persian Gulf.  A friend of the family also noted the change 
in mental and physical status after the veteran's Persian 
Gulf service.  

In May 1997, the veteran appeared for VA general medical 
examination.  He provided a history of service in the Persian 
Gulf, with exposure to burning oil and sand.  He complained 
of shortness of breath with significant activity.  He 
indicated pulmonary function testing had been normal two 
years earlier.  He described a history of smoking and alcohol 
abuse.  The veteran complained of losing some hair in the 
calvarium since 1991.

The examiner reported that hair loss was not obvious 
clinically and that it would be relative, but that the 
veteran had a full head of hair currently.  The veteran 
complained of short-term memory loss, stating that he forgets 
small things.  He also complained of chronic fatigue, with 
restless sleep and multiple nighttime awakenings.  He also 
reported an intermittent skin rash over the ears, medial 
thighs, and arms.  Nothing was present at the time of 
examination except the left ear.  The examiner noted what 
appeared to be an eczema or neurodermatitis on the left 
external ear where the veteran was scratching.

The examiner noted that the veteran had essentially rubbed 
the skin off and had a secondary infection.  The examiner 
noted the veteran to be somewhat lethargic.  The examiner 
noted that the right inferior turbinate was slightly 
hypertrophied but that both airways were open.  The chest was 
clear to percussion and auscultation, with a slight increase 
in expiratory phases and no frank wheezing.

Diagnostic testing was ordered but the veteran did not report 
for lab studies and x-rays.  Pulmonary function/spirometry 
was within normal limits.  The diagnoses were depression and 
memory loss, referred to psychiatry; mild hair loss of the 
calvarium; chronic bronchitis; chronic fatigue; and 
neurodermatitis of the left ear.  The examiner commented on 
the veteran's depression and possible association of fatigue, 
noting employment problems with absence and tardiness.  The 
examiner expressed a belief that the veteran had "no 
physical dysfunctional factors" for any type of work.  

In May 1997, VA psychiatric examination was conducted.  The 
report notes review of the claims file and relevant history.  
The examiner noted that the veteran tried to evade questions 
seeking objective information.  The veteran provided four 
specific complaints, stating that he was unable to cope, 
becoming irritable, angry and violent easily; being unable to 
get a good job; having a poor social life; and sometimes 
having bad dreams.  The veteran reported that a friend of his 
in Desert Storm was riding in a convoy when his vehicle 
rolled and he was killed.  He also complained of poor 
concentration.

When asked to describe Desert Storm, the examiner indicated 
the veteran did so without any particular show of emotion or 
without any change in the pace of his responses.  He worked 
there as a guard, a driver and doing administrative work.  He 
reported having seen people who had lost limbs, but not being 
involved in their care or observing them.  There was evidence 
of mild psychomotor retardation to examination.  His mood was 
depressed.  There was no evidence of psychotic thought.

The examiner noted the veteran to be somewhat evasive and 
noted that when asked mental status question the veteran 
would stress and strain as though having difficulty 
remembering and then come up with an answer.  The examiner 
noted that such response it typical of an exaggerated or 
malingered response more than of actual cognitive deficit.  
The impressions were major depressive disorder.  

The examiner stated that PTSD was not present.  The examiner 
commented that the veteran had an occasional symptoms 
suggestive of such condition but did not have a significant 
number of symptoms, such were not severe, not sustained, and 
did not affect function.  The examiner also diagnosed a mixed 
personality disorder with features of poor interpersonal 
relationships, emotional insecurity, irritability and some 
passive aggressive behaviors.  

A January 1998 summary letter from the PTSD clinic included 
diagnoses of PTSD and major depression.  That letter is 
signed by a clinical social worker.

In June 1998, the veteran appeared for a VA examination.  The 
veteran reported taking mood elevation medication.  The 
examiner reviewed the veteran's files and noted that problems 
with tonsillitis, repeated head colds and repeated sinusitis 
and rhinitis were present prior to the veteran's Gulf service 
and stayed with him as a significant problem throughout.

Complaints addressed at the time of the examination were as 
follows:  The veteran complained of diffuse hair loss with 
clumps of hair coming out.  The loss had stopped but the 
examiner noted a little bit of a "moth-eaten" appearance to 
the veteran head.  The veteran complained of a respiratory 
condition with a "nasty cough at night" and spitting up 
"cruddy stuff."  He also complained of nose dripping and 
difficulty sleeping.  The veteran complained of memory loss.  
The examiner was unable to "get a handle" on the memory 
loss.  The veteran complained of fatigue, and a skin rash.  
There was no evidence of the skin rash at the time of the 
examination.

The examiner noted that when asked if he was tired the 
veteran's eyelids seemed to droop.  The examiner commented 
that it appeared the veteran had had an intermittent 
alopecia, now cleared up, and that such most commonly 
occurred with neuropsychiatric disorders.  Diagnoses included 
chronic severe allergic sinusitis, rhinitis and tonsillitis 
since the Persian Gulf War; sleep disruption and fatigue, 
secondary to allergic sinusitis, rhinitis and tonsillitis; a 
respiratory condition due to post nasal drip secondary to 
allergic sinusitis rhinitis and tonsillitis.  The examiner 
commented that no skin rash was noted and no memory 
difficulty was demonstrated.  

In June 1998, VA psychiatric examination was conducted.  The 
veteran complained of being irritable and grumpy, unhappy 
with his job, pressured about finances and having fatigue and 
aching joints.  The examiner indicated "it was my distinct 
feeling that this was primarily a characterologic problem 
with a severe passive aggressive schizoid and avoidant type 
of personality makeup.  It was my definite opinion that he 
did not have posttraumatic stress disorder in the classic 
sense.  It was my opinion that he did have dysthymic 
disorder, which was most probably existing prior to entry.  
It was also my impression that he had a clear-cut alcohol 
dependency, most probably existent prior to entry, as well."

Neurologic examination was also conducted.  The veteran 
complained of memory problems; the examiner noted he was not 
very articulate in expressing such problems.  The diagnosis 
was depression.  The examiner opined that "I cannot see any 
definite neuropsychologic findings that I can attribute to 
the Persian Gulf War.  I would like to get neuropsychologic 
testing and also determine if there are memory problems that 
may be progressive that may be attributed to his depression 
or prior alcohol use or any new process.  I do not see any 
evidence on examination of a significant myopathy or 
neuropathy that would explain his fatigue and generalized 
pain."  

July 1998 neuropsychologic test results are of records.  That 
report includes note of a motor vehicle accident in which the 
veteran received stitches on the side of his face.  The 
report also notes an unspecified history of alcohol use.  The 
conclusion was that the veteran's behavioral presentation and 
suboptimal performance on testing for functional memory 
complaints suggested he was unable to sustain a sufficient 
level of attention and/or effort to adequately respond to 
interview questions or to complete simple tests.  

The veteran presented for VA examination in August 1999.  The 
examiner noted that the veteran had not put forth much effort 
in connection with neuropsychologic testing performed in July 
1998.  The neurologic diagnosis was memory loss secondary to 
the veteran's psychiatric diagnosis of dysthymic disorder and 
mixed personality disorder, passive-aggressive, schizoid and 
avoidant features.

The examiner commented that "there is insufficient evidence 
to suggest an organic cause for his problems and the evidence 
overwhelmingly points to psychiatric factors affecting his 
test performance."

The examiner summarized that the veteran "has not 
demonstrated any clear organic cause for his memory 
deficit."  



Pertinent Laws and Regulations

Service Connection

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment.  38 U.S.C.A. § 1132 
(West 1991), 38 C.F.R. § 3.304(b) (1999). 

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  

Where there is a chronic disease shown as such in service so 
as to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
To show chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection is also warranted for disability 
proximately due to or the result of a service-connected 
disorder and where aggravation of a nonservice-connected 
disorder is proximately due to or the result of a service-
connected disability. 1995).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 4.125 
(diagnosis of mental disorder); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to this combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  See Moreau v. 
Brown, 9 Vet. App. 389, 394 (1996).  The VA regulation was 
changed in June 1999 to conform to the Court's determination 
in Cohen v. Brown, 10 Vet. App. 128 (1997).  As the Cohen 
determination was in effect during the pendency of the 
veteran's claim before the RO, there is no prejudice to the 
veteran in proceeding with this case at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Under the provisions of 38 U.S.C.A. § 1117 (West Supp. 2000):

[T]he Secretary of VA may pay 
compensation under this subchapter to any 
Persian Gulf veteran suffering from a 
chronic disability resulting from an 
undiagnosed illness (or combination of 
undiagnosed illnesses) that (1) became 
manifest during service on active duty in 
the Armed Forces in the Southwest Asia 
Theater of Operations during the Persian 
Gulf War; or (2) became manifest to a 
degree of 10 percent or more within the 
presumptive period prescribed under 
subsection (b).

(b) The Secretary shall prescribe by 
regulation the period of time following 
service in the Southwest Asia Theater of 
Operations during the Persian Gulf War 
that the Secretary determines is 
appropriate for presumption of service 
connection for purposes of this section.  
The Secretary's determination of such a 
period of time shall be made following a 
review of any available credible medical 
or scientific evidence and the historical 
treatment afforded disabilities for which 
manifestation periods have been 
established and shall take into account 
other pertinent circumstances regarding 
the experiences of veterans of the 
Persian Gulf War.

(c)(1) The Secretary shall prescribe 
regulations to carry out this section. 
(2) Those regulations shall include the 
following: (A) A description of the 
period and geographical area or areas of 
military service in connection with which 
compensation under this section may be 
paid.

(B) A description of the illnesses for 
which compensation under this section may 
be paid.

(C) A description of any relevant medical 
characteristic (such as a latency period) 
associated with each such illness.

(e) A disability for which compensation 
under this subchapter is payable shall be 
considered to be service connected for 
purposes of all other laws of the United 
States.

(f) For purposes of this section, the 
term "Persian Gulf veteran" means a 
veteran who served on active duty in the 
Armed Forces in the Southwest Asia 
Theater of Operations during the Persian 
Gulf War.

VA has adopted the provisions of 38 C.F.R. § 3.317 (1999) to 
implement 
38 U.S.C.A. § 1117.  The regulation provides as follows:

Except as provided in paragraph (c) of 
this section, VA shall pay compensation 
in accordance with Chapter 11 of Title 
38, United States Code, to a Persian Gulf 
veteran who exhibits objective 
indications of chronic disability 
resulting from an illness or combination 
of illnesses manifested by one or more 
signs or symptoms such as those listed in 
paragraph (b) of this section, provided 
that such disability: (i) Became manifest 
either during active military, naval, or 
air service in the Southwest Asia Theater 
of Operations during the Persian Gulf 
War, or to a degree of 10 percent or more 
not later than December 31, 2001; and 
(ii) by history, physical examination, 
and laboratory tests cannot be attributed 
to any known clinical diagnosis.

(2) For purposes of this section, 
"objective indications of chronic 
disability" include both "signs," in 
the medical sense of objective evidence 
perceptible to an examining physician, 
and other, non-medical indicators that 
are capable of independent verification.

(3) For purposes of this section, 
disabilities that have existed for six 
months or more and disabilities that 
exhibit intermittent episodes of 
improvement and worsening over a six- 
month period will be considered chronic. 
The six-month period of chronicity will 
be measured from the earliest date on 
which the pertinent evidence establishes 
that the signs or symptoms of the 
disability first became manifest.

(4) A chronic disability resulting from 
an undiagnosed illness referred to in 
this section shall be rated using 
evaluation criteria for Part 4 of this 
chapter for a disease or injury in which 
the functions affected, anatomical 
localization, or symptomatology are 
similar.

(5) A disability referred to in this 
section shall be considered service 
connected for purposes of all laws of the 
United States. (b) For the purposes of 
paragraph (a)(1) of this section, signs 
or symptoms which may be manifestations 
of undiagnosed illness include, but are 
not limited to:

(1) Fatigue, (2) signs or symptoms 
involving skin, (3) headache, (4) muscle 
pain, (5) joint pain, (6) neurologic 
signs or symptoms, (7) neuropsychological 
signs or symptoms, (8) signs or symptoms 
involving the respiratory system (upper 
or lower), (9) sleep disturbances, (10) 
gastrointestinal signs or symptoms, (11) 
cardiovascular signs or symptoms, (12) 
abnormal weight loss, (13) menstrual 
disorders.

Compensation shall not be paid under this 
section:  (1) If there is affirmative 
evidence that an undiagnosed illness was 
not incurred during active military, 
naval, or air service in the Southwest 
Asia Theater of Operations during the 
Persian Gulf War; or (2) if there is 
affirmative evidence that an undiagnosed 
illness was caused by a supervening 
condition or event that occurred between 
the veteran's most recent departure from 
active duty in the Southwest Asia Theater 
of Operations during the Persian Gulf War 
and the onset of the illness; or (3) if 
there is affirmative evidence that the 
illness is the result of the veteran's 
own willful misconduct or the abuse of 
alcohol or drugs.

For purposes of this section:  (1) The 
term "Persian Gulf veteran" means a 
veteran who served on active military, 
naval, or air service in the Southwest 
Asia Theater of Operations during the 
Persian Gulf War. (2) The Southwest Asia 
Theater of Operation includes Iraq, 
Kuwait, Saudi Arabia, the neutral zone 
between Iraq and Saudi Arabia, Bahrain, 
Qatar, the United Arab Emirates, Oman, 
the Gulf of Aden, the Gulf of Oman, the 
Persian Gulf, the Arabia Sea, the Red 
Sea, and the air space above these 
locations.

38 C.F.R. § 3.317.

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Well Groundedness

"[A] person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a); Carbino v. Gober, 10 Vet. App. 507 
(1997); Anderson v. Brown, 9 Vet. App. 542, 545 (1996).  A 
well-grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of [section 5107(a)]."  Murphy v. Derwinski, 
1 Vet. App. 79, 81 (1990).  In Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992), the Court held that a claim must be 
accompanied by supportive evidence and that such evidence 
"must 'justify a belief by a fair and impartial individual' 
that the claim is plausible."  

For a claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  See Anderson, supra; Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996) (table). 

For a Persian Gulf claim to be well grounded, "a claimant 
need only present some evidence (1) that he or she is 'a 
Persian Gulf veteran'; (2) 'who exhibits objective 
indications of chronic disability resulting from an illness 
or combination of illnesses manifested by one or more signs 
or symptoms such as those listed in paragraph (b) of 
[38 C.F.R. § 3.317]'; (3) which 'became manifest either 
during active military, naval or air service in the Southwest 
Asia theater of operations during the Persian Gulf War, or to 
a degree of 10 percent or more not later than December 31, 
20001'; and (4) that such symptomatology 'by history, 
physical examination, and laboratory tests cannot be 
attributed to any known clinical diagnosis.'"  38 U.S.C.A. § 
501(a) (West 1991); 38 C.F.R. § 3.317(a)(1) (1999); Neumann 
v. West, 98-1410, slip op. at (U.S. Vet. App., 
July 21, 2000).

A PTSD claim is well grounded if there is medical evidence of 
a current disability, lay evidence (presumed to be credible 
for these purposes) of an in-service stressor, which in a 
PTSD case is the equivalent of in-service incurrence or 
aggravation; and medical evidence of a nexus between service 
and the current PTSD.  Gaines v. West, 11 Vet. App. 353, 357 
(1998).  Where there is a clear diagnosis of PTSD, an 
appellant's assertions of participation in combat are 
generally accepted as true for purposes of determining 
whether the claim is well grounded.  Falk v. West, 12 Vet. 
App. 402, 404 (1999); but see Samuels v. West, 11 Vet. App. 
11 Vet. App. 433 (1998) (VA is not required to accept the 
truthfulness of inherently incredible assertions).

Generally, medical evidence is required to prove the 
existence of a current disability and to fulfill the nexus 
requirement.  Lay or medical evidence, as appropriate, may be 
used to substantiate service incurrence.  See Layno v. Brown, 
6 Vet. App. 465, 469 (1994); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  

The Court has elaborated that the second and third Caluza 
elements may also be satisfied under 38 C.F.R. § 3.303(b) 
(1999), by the submission of (a) evidence that a condition 
was "noted" during service or during an applicable 
presumption period; (b) evidence showing post-service 
continuity of symptomatology; and (c) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  Savage v. 
Gober, 10 Vet. App. at 495-97.  However, even under this 
regulation, medical evidence is required to demonstrate a 
relationship between a present disability and the continuity 
of symptomatology if the condition is not one where a lay 
person's observations would be competent.  See Niemiec v. 
West, No. 96-920 (U.S. Vet. App. Dec. 1, 1999) (per curiam) 
(the Court found the veteran's claim not well grounded where 
there was no medical evidence of a chronic psychiatric 
disorder manifested in service, and where there was no 
medical evidence linking a diagnosed post-service psychiatric 
disorder to service); see also Clyburn v. West, 12 Vet. App. 
296, 302 (1999); Wade v. West, 11 Vet. App. 302 (1998); Boyer 
v. West, 11 Vet. App. 477 (1998), aff'd on reh'g, 12 Vet. 
App. 142 (1999).

In any case, a claim for service-connection for a disability 
must be accompanied by evidence that establishes that the 
claimant currently has the claimed disability.  Absent proof 
of a present disability there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992) ; Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).  The Court has 
repeatedly held that "[i]n the absence of competent medical 
evidence of a current disability and a causal link to service 
or evidence of chronicity or continuity of symptomatology, a 
claim is not well grounded."  Chelte v. Brown, 10 Vet. App. 
268 (1997). 

For the purposes of determining whether a claim is well 
grounded, the Board must presume the truthfulness of the 
evidence, "except when the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion."  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

The standard for establishing a well-grounded claim has been 
described as very low.  Hensley v. West, No. 99-7029 (Fed. 
Cir. May 12, 2000).  If a claim, however, is not well 
grounded, the application for service connection must fail, 
and there is no further duty to assist the veteran in the 
development of his claim.  38 U.S.C.A. § 5107; see Schroeder 
v. West, 12 Vet. App. 184 (1999); Murphy v. Derwinski, 
1 Vet. App. 78 (1990).

Analysis

PTSD

The Board concludes that the veteran's claim for service 
connection for PTSD is well grounded because the record 
contains a competent diagnosis of PTSD, shown in records from 
the VA PTSD clinic.  Also, the veteran has provided lay 
evidence of in-service stressors, and the clinical social 
worker diagnosing PTSD has related that diagnosis to the 
claimed stressors.  Harth v. West, No. 98-2061 (U.S. Vet. 
App. July 19, 2000); Gaines v. West, 11 Vet. App. 353 (1998).  
VA has a duty, therefore, to assist the veteran in the 
development of facts pertinent to the claim.  38 U.S.C.A. § 
5107; see also Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  

However, even where the claim is found to be well grounded, 
service connection for PTSD requires more.  There must be 
medical evidence establishing a clear diagnosis of the 
condition (under the old criteria of 38 C.F.R. § 3.304(f) or 
a diagnosis of PTSD in accordance with 38 C.F.R. § 4.125 
under the new criteria of 38 C.F.R. § 3.304(f)), credible 
supporting evidence that the claimed inservice stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed 
inservice stressor.  If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart 
Medal, the Combat Infantryman Badge, or similar combat 
citation will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of a claimed inservice 
stressor.  Gaines v. West, at 357; 38 C.F.R. § 3.304(f) 
(1998, 1999).  

The veteran has been examined by VA in connection with his 
claim and has not identified any additional, relevant 
evidence that has not been requested or obtained.  The Board 
thus finds that all relevant evidence necessary for an 
equitable disposition of the appeal has been obtained, and no 
further assistance is required to comply with the duty to 
assist mandated by 38 U.S.C.A. § 5107.

The Board notes that the veteran's service records are 
negative for notation of psychiatric complaints or diagnosis.  
In fact, at the time of discharge the veteran specifically 
denied having or having had problems such as depression, 
anxiety, etc.  Post-service records do contain psychiatric 
diagnoses.  Notably, however, the reports of VA examination 
are directly contrary to reports of VA treatment by a 
clinical social worker in the PTSD clinic.  Comprehensive 
examinations conducted by VA psychiatrists/psychologists in 
August 1994, May 1997, June 1998 and August 1999 all resulted 
in the conclusion that the veteran did not meet the criteria 
for a diagnosis of PTSD.  However, the notes and progress 
reports from treatment in the VA psychiatric clinic include 
diagnoses of PTSD, stated to be related to the Persian Gulf 
combat experiences, as reported by the veteran.

The Board has carefully reviewed the medical evidence of 
record, both discounting and diagnosing PTSD, and concludes 
that, for the reasons detailed below, the preponderance of 
that evidence is against service connection for PTSD.

The Board recognizes that in Cohen v. Brown, 10 Vet. App. 128 
(1997), the Court noted that the VA had adopted a final rule 
in October 1996, effective November 7, 1996, revising 
38 C.F.R. §§ 4.125 and 4.126 (1996).  The effect of these 
revisions was to change the diagnostic criteria for mental 
disorders from the Diagnostic and Statistical Manual for 
Mental Disorders, third edition (DSM-III), to the fourth 
edition (DSM-IV).  The Court found that DSM-IV altered the 
criteria for assessing the adequacy of the stressor 
(Criterion A) from an objective ("would evoke ... in almost 
anyone") standard to a subjective standard.  Under DSM-IV, 
Criterion A now requires exposure to a traumatic event and 
response involving intense fear, helplessness, or horror.  
Thus, the revised criterion allows for the possibility that a 
more susceptible individual may have PTSD based on exposure 
to a stressor that would not necessarily have the same effect 
on "almost everyone."  

The Court further found that where there were "undisputed, 
unequivocal" diagnoses of PTSD of record, and the Board did 
not make a finding that the reports were incomplete, the 
adequacy of the stressor had to be presumed as a matter of 
law.  Cohen at 140.  (The concurring opinion goes further and 
states that the case also holds that where there is an 
"unequivocal" diagnosis of PTSD, the adequacy of the 
symptoms to support the diagnosis, as well as the sufficiency 
of the stressor, are presumed.  Cohen at 153).  In Cohen the 
Court held that doubts as to the medical sufficiency of 
stressors and symptomatology should be resolved by remand for 
clarification.  See Cohen at 142, 150-151.  In the instant 
case, remand for that purpose has been accomplished.  The 
Court, despite its mandates concerning the recognition of 
competent medical findings pertinent to stressor and symptom 
sufficiency, continued to acknowledge that it was permissible 
for the Board to reject favorable medical evidence if based 
on independent medical evidence and accompanied by adequate 
reasons and bases.  Id. at 142.  

Both DSM-III and DSM-IV, set forth the following criteria to 
establish a diagnosis of PTSD:  Criterion B--persistent re-
experiencing of the above events in one or more ways, to 
include recurrent and intrusive distressing recollections of 
the event, distressing dreams, hallucinations and 
dissociative flashback episodes; Criterion C--persistent 
avoidance of stimuli associated with the trauma and numbing 
of general responsiveness, not present before the trauma; 
Criterion D--persistent symptoms of increased arousal, not 
present before the trauma; Criterion E--duration of the 
disturbance of more than 1 month; Criterion F:--clinically 
significant distress of impairment in social, occupational or 
other important areas of functioning due to the disturbance.  
The satisfaction of those criteria is a medical determination 
to be addressed by competent medical professionals.

The Board here sets out that its denial of the veteran's 
claim is not based on the question of verification or 
sufficiency of the veteran's reported in-service stressors 
(Criterion A).  Rather, the denial turns on the fact that 
having considered the veteran's reported stressors, VA 
examiners did not diagnose PTSD.

The opinions set out in multiple VA psychiatric examination 
reports are more probative than those offered by the treating 
social worker at the VA PTSD clinic.  The Court has held that 
"[t]he conclusion of the examining VA psychiatrist is a 
medical conclusion, one which the BVA is not free to ignore 
or disregard," Willis v. Derwinski, 1 Vet. App. 66, 70 
(1991), and the Court has extended this principle to the 
medical conclusions of any examining or treating physician.  
Smith v. Derwinski, 2 Vet. App. 137, 141 (1992); Gleicher v. 
Derwinski, 2 Vet. App. 26, 29 (1991); Hanson v. Derwinski, 1 
Vet. App. 512, 516 (1991); Caldwell v. Derwinski, 1 Vet. App. 
466, 470 (1991).  This requirement applies with equal force 
to the opinions of certain other health-care professionals, 
such as a treating psychologist, providing professional 
treatment for a veteran's disabilities.  Cf. Masors v. 
Derwinski, 2 Vet. App. 181, 187 (1992).  However, although 
the Board is not free to ignore, the opinions of any medical 
professional to including those of a treating physician, the 
Court has consistently declined to adopt a rule that accords 
greater weight to the opinions of treating physicians.  
Chisem v. Brown, 8 Vet. App. 374 (1995).

The Board stresses the Court's refusal to adopt a rule that 
gives the opinions of treating physicians greater weight in 
evaluating claims in its own reasons and bases for finding 
the multiple opinions discounting a diagnosis of PTSD 
provided in VA examination reports more probative than the 
diagnoses of PTSD offered by the social worker.  38 U.S.C.A. 
§ 7104(d)(1) (West 1991).  

The Board emphasizes that the more contemporary VA 
examination opinions are based on consideration of the 
veteran's family, medical, military and other significant 
history and review of service medical records, post-service 
records of treatment and evaluation.  The most recent 
examination report also includes consideration of psychologic 
testing conducted in 1998.  As stated, the VA examiners did 
not rule out PTSD based on the lack of a verified stressor; 
rather, those examiners identified other diagnoses to account 
for the veteran's psychiatric symptomatology.  

Although the August 1994 examiner did not have access to the 
claims file, that examiner emphasized that the veteran spoke 
only in vague and generalized terms and if leading questions 
had not been asked, the veteran would not have offered a 
history suggestive of in-service stressors.  That examiner 
noted the veteran's pre-service; family history and diagnosed 
dysthymic disorder and a personality disorder, both stated to 
have existed prior to service.  The May 1997 VA examiner did 
review the claims file and noted that the veteran was 
evasive.  The examiner clearly concluded that the veteran, at 
most, had occasional symptoms suggestive of PTSD, but did not 
have a significant number of symptoms of a severity and 
duration, or that affected function, so as to meet the 
diagnostic criteria for PTSD.  The June 1998 examiner also 
indicated that the veteran did not have PTSD.

The VA examiners, in addition to reviewing the claims file, 
specified the basis of their denial due to the lack of 
demonstrated criteria for PTSD.  Also, the VA examination 
opinions are those from psychiatrists and psychologists, 
individuals with a high level of training and specialization 
in diagnosing PTSD.  As such, those reports are more 
probative than the social worker's opinion diagnosing PTSD.  

In sum, the most competent and probative evidence of record 
shows that the veteran does not have PTSD, but rather other 
psychiatric diagnoses.  Accordingly, the veteran's claim of 
entitlement to service connection for PTSD is denied.

Dysthymic Disorder

The probative medical reports include opinions that the 
veteran's dysthymic disorder existed prior to service.  
However, such opinions are phrased in terms of "probably."  
No depression/dysthymic disorder was noted at entrance to 
service; thus, the veteran is afforded the presumption of 
soundness, which can be overcome only with clear and 
unmistakable evidence of pre-existence.  Opinions to the 
effect that dysthymia probably pre-existed service are not 
sufficient to overcome that presumption.  See Vanerson, 
supra.  Moreover, service records are completely negative for 
diagnosed dysthymic disorder or any complaint of depression.  
And, as noted herein above, the veteran specifically denied 
having or having had depression at discharge.  Accordingly, 
no further discussion of aggravation pursuant to 
38 C.F.R. § 3.306(a) (1999) is warranted herein.  

The Board further notes that no competent professional has 
related dysthymia to the veteran's period of service, to 
include service in the Persian Gulf.  As his symptoms of 
depression have been attributed to that diagnosis, he is not 
entitled to application of the presumption under 38 C.F.R. 
§ 3.317.  As the record does not reflect that the veteran 
possesses a recognized degree of medical knowledge, his own 
opinions on medical diagnoses or causation are not competent.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also 
Savage, supra.

Absent a competent opinion relating dysthymia to the 
veteran's period of service, his claim is not well grounded.  
See Caluza, supra.  Here, the Board also notes evidence in 
the claims file suggesting depression secondary to service-
related physical ailments.  However, the veteran is not 
service-connected for any disability, and, the service 
connection claims on appeal are denied herein.  Thus, there 
is no basis for consideration of 38 C.F.R. § 3.310(a) 
pertinent to dysthymic disorder.



Hair loss, a skin condition, fatigue, memory loss, a 
respiratory condition with chest pain claimed as due to 
undiagnosed illness due to service in Southwest Asia

The veteran has the requisite service in the Persian Gulf and 
has claimed entitlement to disability benefits based on 
multiple symptoms.

The Board notes that the veteran has been found to exhibit no 
objective indication of chronic disability resulting from 
chest pain.  Both in-service and post-service medical 
evidence fails to identify any chronic condition manifested 
by chest pain and examiners have noted only the veteran's 
subjective complaints without objective supporting findings.  

The veteran's other complaints, hair loss, a skin condition, 
fatigue, memory loss and a respiratory condition, have all 
been attributed to known clinical diagnoses.  The record 
reflects that competent medical professionals have diagnosed 
alopecia (hair loss), stated to be probably related to 
identified psychiatric illness.  Competent medical 
professionals have diagnosed dermatitis and dermographism in 
response to the veteran's skin complaints.  Examiners have 
also diagnosed allergic sinusitis with rhinitis and chronic 
tonsillitis, and have opined that such diagnoses result in 
sleeping impairment that in turn results in fatigue.

Examiners have been unable to identify any objective evidence 
of memory loss, instead noting the veteran's pattern of 
examination consistent with possible malingering, and also 
indicating that memory problems are related to the veteran's 
identified psychiatric disability.  Service connection has 
been denied for such psychiatric disability herein above.  In 
short, multiple examiners have failed to identify objective 
evidence of chronic undiagnosed disability manifested by the 
complaints stated by the veteran.  Thus, presumptions 
pertinent to Persian Gulf veterans are not for application in 
this case.  See 38 C.F.R. § 3.317; Neumann, supra.  Rather, 
the veteran must establish a nexus between his currently 
diagnosed illnesses and his period of service and/or service-
connected disability.  

The competent evidence of record fails to identify a nexus 
between the veteran's complained of symptoms and service.  
Here the Board again notes that the RO, in a rating decision 
dated in July 1999, has specifically denied service 
connection for respiratory disabilities specified as allergic 
rhinitis and sinusitis.  Absent appeal, that determination is 
final.  See 38 C.F.R. § 20.1103 (1999).  Thus, the Board will 
not further discuss entitlement to service connection for 
such respiratory illnesses.  The record is otherwise negative 
for competent opinion relating a diagnosed respiratory 
illness to the veteran's period of service.

Further, no competent professional has related dermatitis, 
dermographism, or hair loss diagnosed as alopecia to service.  
The veteran himself is not competent to provide the requisite 
opinion as to nexus.  Espiritu, supra.  

In sum, the competent evidence of record shows that the 
veteran's claimed symptomatology, skin problems, hair loss, 
fatigue, memory loss, respiratory problems and chest pain 
have been attributed to known clinical diagnoses, or, have 
not been found to result in any objective manifestations of 
disability.  No competent evidence has related the diagnosed 
illnesses in question to service.  As such, the claims of 
entitlement to service connection for the above are not well 
grounded.  38 U.S.C.A. § 5107(a).

Other Matters

Because the veteran's claims of entitlement to service 
connection for dysthymia, hair loss, a skin condition, 
fatigue, memory loss, a respiratory condition with chest pain 
(to include claimed as due to undiagnosed illness due to 
service in Southwest Asia) are not well grounded, VA is under 
no duty to further assist him in developing facts pertinent 
to those claims.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.159(a) 
(1999); Epps v. Gober, 126 F.3d 1454 (Fed. Cir. 1997);  see 
also Morton v. West, 12 Vet. App. 477 (July 14, 1999), req. 
for en banc consideration by a judge denied, No. 96-1517 
(U.S. Vet. App. July 28, 1999) (per curiam) (holding that VA 
cannot assist a claimant in developing a claim which is not 
well grounded).  There is thus no duty on the part of VA to 
afford the veteran further examination.  See Brewer v. West, 
11 Vet. App. 228, 235 (1998).

The Court has held, however, that VA, in certain 
circumstances, may be obligated to advise the claimant of 
evidence that is needed to complete his application for 
benefits.  38 U.S.C.A. § 5103 (West 1991 & Supp. 2000); see 
generally, Beausoleil v. Brown, 8 Vet. App. 459 (1996).  This 
obligation depends upon the particular facts of the case and 
the extent to which VA has advised the claimant of the 
evidence necessary to be submitted in connection with his 
claim.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  The 
Court has also held that the obligation exists only in the 
limited circumstances where the appellant has referenced 
other known and existing evidence.  Epps v. Brown, 
9 Vet. App. 341 (1996).  In the instant case, however, the 
veteran has not identified any medical evidence that has not 
been submitted or obtained, which will support a well-
grounded claim.


ORDER

The claim of entitlement to service connection for PTSD is 
well grounded; to that extent only the appeal is granted.

Service connection for PTSD is denied.

Service connection for dysthymic disorder is denied.

Service connection for hair loss, a skin condition, fatigue, 
memory loss, and a respiratory condition with chest pain, 
claimed as due to undiagnosed illness due to service in 
Southwest Asia, is denied.


		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

 
- 29 -


- 30 -


